DETAILED ACTION
This Office Action is in response to Application filed January 5, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group II, Species I and Subspecies A drawn to the embodiment shown in Figs. 1 and 5A of current application, claims 1-5, 8-11, 13 and 14, in the reply filed on September 2, 2022 is acknowledged.  The Examiner notes that claim 12 reciting the three partial regions is directed to the nonelected Subspecies F shown in Fig. 8 of current application.

Claim Objections
Claim 1 is objected to because of the following informalities: “and” should be inserted at the end of line 19 after “region,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 10,461,214) in view of Mori et al. (US 2018/0094361)
Regarding claim 1, Saito et al. disclose a nitride crystal (Fig. 2), comprising: a first nitride crystal region ((top portion of) 110) (col. 3, lines 31-32 and 48); a second nitride crystal region (120) (col. 3, line 33, and col. 4, lines 1-3); and a third nitride crystal region (O1) (col. 3, lines 54-57, and col. 5, lines 36-37) provided between the first nitride crystal region and the second nitride crystal region, the third nitride crystal region including Al, a third oxygen concentration (oxygen concentration of AlON or AlGaON) in the third nitride crystal region (O1) being greater than a first oxygen concentration in the first nitride crystal region ((top portion of) 110) and greater than a second oxygen concentration in the second nitride crystal region (120), because (a) the third nitride crystal region O1 is formed by oxidization process of the first nitride crystal region, and (b) therefore, oxygen atoms are main constituent elements of the third nitride crystal region O1, a <0001> direction (+c direction of 110) of the first nitride crystal region being one of a first orientation from the second nitride crystal region toward the first nitride crystal region or a second orientation from the first nitride crystal region ((top portion of) 110) toward the second nitride crystal region (120), a <0001> direction (+c direction of 120) of the second nitride crystal region being the other of the first orientation or the second orientation.
Saito et al. differ from the claimed invention by not showing that a third carbon concentration in the third nitride crystal region is greater than a first carbon concentration in the first nitride crystal region and greater than a second carbon concentration in the second nitride crystal region.
Mori et al. disclose an oxidizing gas such as CO2 gas and CO gas ([0038]).
Since both Saito et al. and Mori et al. teach a nitride crystal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the AlN or AlGaN substrate 110 disclosed by Saito et al. can be oxidized in an ambient including CO2 gas and/or CO gas, because (a) CO2 gas and CO gas have been commonly employed as an oxidizing gas in an oxidization process of a semiconductor material such as Group III nitride crystal materials, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a third carbon concentration in the third nitride crystal region can be greater than a first carbon concentration in the first nitride crystal region and greater than a second carbon concentration in the second nitride crystal region, because (a) the carbon atoms included in the oxidizing gas can be incorporated into the third nitride crystal region to a certain degree, while the first and second nitride crystal regions may not have carbon atoms since Saito et al. do not disclose doping the first and second nitride crystal regions with carbon atoms, and (b) furthermore, depending on the degree of the oxidizing process and the thickness of the third nitride crystal region O1, the third nitride crystal region O1 can have an increasing carbon concentration, which can be greater than a first carbon concentration in the first nitride crystal region and a second carbon concentration in the second nitride crystal region.
Regarding claim 2, Saito et al. in view of Mori et al. differ from the claimed invention by not showing that the first oxygen concentration is not more than 1/1000 of the third oxygen concentration, the second oxygen concentration is not more than 1/1000 of the third oxygen concentration, the first carbon concentration is not more than 1/100 of the third carbon concentration, and the second carbon concentration is not more than 1/100 of the third carbon concentration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first and second oxygen concentration can be not more than 1/1000 of the third oxygen concentration, and the first and second carbon concentration can be not more than 1/100 of the third carbon concentration, because (a) oxygen is one of main components of the third nitride crystal region O1, and therefore, the first and second oxygen concentration can be much smaller than the third oxygen concentration, and (b) the relative carbon concentration of the third nitride crystal region O1 can be increased by controlling the degree of the oxidization of the substrate to form the third nitride crystal region O1, and/or the first and second nitride crystal region may not contain any carbon atoms, either of which would satisfy the claimed relative carbon concentration.
Regarding claim 3, Saito et al. in view of Mori et al. differ from the claimed invention by not showing that the third oxygen concentration is 1×1020/cm3 or more, and the third carbon concentration is 5×1018/cm3 or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the third oxygen concentration can be 1×1020/cm3 or more, and the third carbon concentration can be 5×1018/cm3 or more, because (a) oxygen is one of main components of the third nitride crystal region O1, and therefore, the third oxygen concentration can be in the claimed range when oxygen constitutes 1% or more of the third nitride crystal region to achieve and optimize the reversal of the surface orientation of the second nitride crystal region, and (b) the carbon concentration of the third nitride crystal region O1 can be increased by controlling the degree of the oxidization of the substrate to form the third nitride crystal region O1.
Regarding claim 8, Saito et al. in view of Mori et al. differ from the claimed invention by not showing that a concentration of Mg in the third nitride crystal region is less than 1×1016/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a concentration of Mg in the third nitride crystal region can be less than 1×1016/cm3, because (a) Saito et al. or Mori et al. do not disclose the content of Mg in the third nitride crystal region, (b) the third nitride crystal region O1 disclosed by Saito et al. is formed by oxidization of the AlN or AlGaN substrate 110 disclosed by Saito et al., and therefore, when the AlN or AlGaN substrate 110 disclosed by Saito et al. comprises a concentration of Mg of less than 1×1016/cm3, a concentration of Mg in the third nitride crystal region would be less than 1×1016/cm3, and (c) in this case, a concentration of Mg in the AlN or AlGaN substrate 110 disclosed by Saito et al. can be less than 1×1016/cm3 to avoid unwanted impurities of Mg that may diffuse into the subsequently deposited semiconductor layers, altering the electrical characteristics of the subsequently deposited semiconductor layers.
Regarding claims 9 and 10, Saito et al. further disclose for the nitride crystal according to claim 1 that the third nitride crystal region (O1) includes Alx3Ga1-x3N (0 < x3 ≤1), because (a) Saito et al. further disclose that the substrate 110 can be AlN or AlGaN from which the third nitride crystal region O1 is formed, and (b) therefore, the third nitride crystal region O1 includes Alx3Ga1-x3N (0 < x3 ≤1) as well as oxygen and carbon (claim 9), wherein the first nitride crystal region (110) includes Alx1Ga1-x1N (0 ≤ x1 ≤ 1), and the second nitride crystal region (120) includes Alx2Ga1-x2N (0 ≤ x2 ≤1) (claim 10).
Regarding claim 13, Saito et al. further comprises for the nitride crystal according to claim 1 a substrate (bottom portion of 110), because Applicants do not specifically claim whether or not the substrate and the first nitride crystal region are formed of different material compositions, the first nitride crystal region (top portion of 110) being between the substrate and the second nitride crystal region (120).
Regarding claim 14, Saito et al. in view of Mori et al. differ from the claimed invention by not showing that a thickness of the third nitride crystal region is not less than 6 nm and not more than 70 nm.
Saito et al. further disclose that the thickness of the third nitride crystal region O1 is “preferably in a range from larger than 2 nm to not larger than 100 nm” (col. 3, lines 57-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a thickness of the third nitride crystal region can be not less than 6 nm and not more than 70 nm, because (a) the claimed thickness of the third nitride crystal region overlaps with the disclosed range of the third nitride crystal region, and (b) the thickness of the third nitride crystal region should be controlled and optimized to achieve and optimize the reversal of the surface orientation of the second nitride crystal region 120.

Allowable Subject Matter
Claims 4, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suda et al. (US 2010/0072485)
Saito et al. (US 2018/0182916)
Francis et al. (US 7,595,507)
Then et al. (US 11,437,504)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 8, 2022